UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50196 AMERICAN LIFE HOLDING COMPANY, INC. (Exact name of registrant as specified in its charter) Florida 52-2177342 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16 Okin Dong Cheongro Gu Seoul, South Korea (Address of principal executive offices) 8210-9406-8116 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesþNo o As of June 30, 2010 the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $43,688. As of April 12, 2011 our outstanding common stock consisted of 391,449 shares. Table of Contents PART I 2 Item 1. Business 2 Item 1A. Risk Factors 5 Item 1B. Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 5 Item 4. (Removed and Reserved) 5 PART II 6 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 7 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 7 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 9 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 10 Item 9A. Controls and Procedures 10 Item 9B. Other Information 10 PART III 11 Item 10. Directors, Executive Officers and Corporate Governance 11 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accounting Fees and Services 18 PART IV 19 Item 15. Exhibits, Financial Statement Schedules 19 SIGNATURES 20 1 PART I Item 1. Business Forward Looking Statements Certain statements in this annual report contain forward-looking statements. These statements, identified by words such as “could”, “may”, “will”, “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These factors include, but are not limited to, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, and U.S. and global competition.Most of these factors are difficult to predict accurately and are generally beyond our control. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report, and should carefully review this annual report in its entirety, including but not limited to our financial statements and the notes thereto, and the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). Except for our ongoing obligations to disclose material information under the applicable securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. As used in this annual report, the terms "we", "us" and "our" mean American Life Holding Company, Inc., unless otherwise indicated. All dollar amounts in this annual report refer to U.S. dollars unless otherwise indicated. Business Overview History We were formed in Florida in May 1998 under the name B&B Capital Group, Inc. In June 2002 the shareholders of our dissolved former subsidiary, The American LAC, Inc. (formerly known as The American Life and Annuity Company, Inc.) (“American LAC”), an Arizona corporation, exchanged a total of 319,799 shares, or 100% of American LAC’s issued and outstanding common stock, for 319,799 shares of our common stock. In addition, warrants to purchase an aggregate of 11,000 shares of American LAC’s common stock held by our new management were exchanged for options to purchase a like number of shares of our common stock. Following the share exchange, in July 2002 we changed our name to American Life Holding Company, Inc. Through American LAC, we operated as a reinsurer of single premium deferred annuity and flexible premium deferred annuity contracts for tax qualified and non-qualified investments.The annuity contracts which we reinsured were subject to discretionary surrender or withdrawal by our customers.These policies and contracts represented assumed reinsurance with Allianz Life Insurance Company of North America (“Allianz Life”) and Hannover Life Reassurance Company of America (“Hannover Life”). Our last purchase of annuity contracts occurred in October 2001. As a result of the lack of sufficient working capital to purchase additional annuity policies or otherwise expand our operations, during 2005 our management made a determination to consider diversifying our business operations to include the possible acquisition of assets or shares of an entity actively engaged in business which generates revenues in exchange for our securities. 2 The initial indications in 2005 and 2006 from possible business combinations were that the continued operation of American LAC as our subsidiary hindered our ability to close such a business combination due to the regulatory requirements involving a change of control unless the business combination candidate happened to operate in the insurance industry and was therefore familiar with the requirements. Upon re-evaluation, our Board of Directors believed that the operations of American LAC continued to be a deterrent to companies that otherwise might be interested in engaging in a business combination with us. Therefore, during the fourth quarter of the fiscal year ended December 31, 2007 we began taking steps to discontinue the operations of American LAC. On December 21, 2007, American LAC and Hannover Life entered into Amendment III Termination and Recapture Amendment (the “Hannover Amendment Agreement”) to the Annuity Retrocession Agreement which was effective October 31, 2007 pursuant to which Hannover Life paid American LAC $8,380.83, which represented the difference between the funds withheld under our original agreement with Hannover Life and the present value of all known obligations and liabilities of Hannover Life to American LAC under that agreement, and the surrender benefits equal to the surrender value of the Hannover Life policies and the present obligations and liabilities of American LAC to Hannover Life. The Hannover Amendment Agreement also provided for mutual releases for any present and future obligations of Hannover Life and American LAC arising under our original agreement with Hannover Life or the Hannover Amendment Agreement. In addition, on December 21, 2007, American LAC and Allianz Life entered into a Recapture and Release Agreement (the “Allianz Amendment Agreement”) which was effective November 1, 2007, pursuant to which Allianz Life recaptured the Allianz Life reinsurance policies and our reinsurance agreement with Allianz Life was terminated. Under the terms of the Allianz Amendment Agreement, American LAC paid Allianz Life $296,825, which represented the difference between the funds withheld under our reinsurance agreement with Allianz Life and the present value of all known obligations and liabilities of Allianz Life to American LAC under that agreement, and the surrender benefits equal to the surrender value of the Allianz Life reinsurance policies and the present obligations and liabilities of American LAC to Allianz Life. The Allianz Amendment Agreement also provided for mutual releases for any present and future obligations of Allianz Life and American LAC arising under our reinsurance agreement with Allianz Life or the Allianz Amendment Agreement. As a result of the foregoing, American LAC had no agreements to reinsure annuity policies or contracts. In March 2008, American LAC filed an application to terminate its insurance license with the Arizona Department of Insurance which was granted on March 27, 2008. As a condition to the termination: ● American LAC amended its Articles of Domestication to change its name to “The American LAC, Inc.” and revised the purpose of the business, as previously provided to be a insurance company, to provide: “The general nature of the business to be transacted by this Corporation shall be to engage in any and all lawful business permitted under the laws of the United States and the State of Arizona,” and ● we guaranteed all payment for all obligations of American LAC. In addition, American LAC requested the release of its statutory deposit in the amount of $512,000. We used $388,042 of the funds representing the statutory deposit to repay outstanding principal and interest owed to our then principal shareholder Dr. Archer W. Bishop Jr. under a line of credit. On September 10, 2008 we dissolved American LAC, and we are now considered a "shell company". Our business plan is to seek to acquire assets or shares of an entity actively engaged in business which generates revenues in exchange for our securities. "Shell Company" Status As a result of the discontinuation of the operations and dissolution of our former subsidiary, American LAC, we do not presently have any business or operations and are considered a "shell company” under applicable securities laws. We intend to seek to acquire assets or shares of an entity actively engaged in business which generates revenues in exchange for our securities.Our purpose is to seek, investigate and, if such investigation warrants, acquire an interest in business opportunities presented to us by persons or firms who or which desire to seek the perceived advantages we may offer as a publicly traded company. We will not restrict our search to any specific business, industry, or geographical location and we may participate in a business venture of virtually any kind or nature. However, our intention is to engage in the development of mineral resources in an undefined geographic area. At the moment, we have nominal assets and limited financial resources and our management anticipates that we may only be able to participate in one potential business venture. This lack of diversification should be considered a substantial risk because it will not permit us to offset potential losses from one venture against gains from another. We may also seek a business opportunity with entities which have only recently commenced operations, or which wish to use the public marketplace in order to raise additional capital to expand its business into new products or markets, to develop a new product or service, or for other corporate purposes. We may acquire assets and establish wholly-owned subsidiaries in various businesses or acquire existing businesses as subsidiaries.We anticipate that the selection of a business opportunity in which to participate will be complex and extremely risky.Due to general economic conditions, rapid technological advances being made in some industries and shortages of available capital, we believes that there are numerous firms seeking the perceived benefits of a publicly registered company. These perceived benefits may include facilitating or improving the terms on which additional equity financing may be sought, providing liquidity for incentive stock options or similar benefits to key employees, providing liquidity for all shareholders and other factors. Potentially, available business opportunities may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and the analysis of such business opportunities extremely difficult and complex. 3 The analysis of new business opportunities will be undertaken by, or under the supervision of, Deukgyun Oh, our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and sole director, who is not a professional business analyst. Mr. Oh will be the key person involved in searching, reviewing and negotiating with potential acquisition or combination candidates. We intend to concentrate on identifying preliminary prospective business opportunities through the contacts of our officers, directors and legal counsel or by our shareholders. In analyzing prospective candidate’s, we will consider such matters as their: ● available technical, financial and managerial resources; ● working capital and other financial requirements; ● history of operations, if any; ● prospects for the future; ● nature of present and expected competition; ● quality and experience of management services which may be available and the depth of that management; ● potential for further research, development or exploration; ● specific risk factors not now foreseeable but which may be anticipated to impact our proposed activities; ● potential for growth or expansion; ● potential for profit; ● perceived public recognition of acceptance of products, services, or trades; ● name identification; and ● other relevant factors. We will not restrict our search to any specific kind of company, but may acquire a venture which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its corporate life. It is impossible to predict at this time the status of any business in which we may become engaged, in that such business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which we may offer.However, we do not intend to obtain funds in one or more private placements to finance the operation of any acquired business opportunity until such time as we have successfully consummated such an acquisition.We anticipate that we will incur nominal expenses in implementing our business plan which will be funded from our current working capital. In implementing a structure for a particular business acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity.We may also acquire stock or assets of an existing business.On the consummation of a transaction, it is probable that our present management and shareholders will no longer control us. In addition, our directors may, as part of the terms of the acquisition transaction, resign and be replaced by new directors without a vote of our shareholders or may sell their stock. Any terms of sale of the shares presently held by our officers and directors will be also afforded to all other shareholders on similar terms and conditions. Any and all such sales will only be made in compliance with applicable securities laws. We anticipate that any securities issued in any such reorganization would be issued in reliance upon one or more exemptions from registration under applicable securities laws. In some circumstances, however, as a negotiated element of a transaction, we may agree to register all or a part of such securities immediately after the transaction is consummated or at specified times thereafter. If such registration occurs, of which there can be no assurance, it will be undertaken by the surviving entity after we have successfully consummated the acquisition and we are no longer considered a "shell company”.Until such time as this occurs, we will not attempt to register any additional securities. The issuance of substantial additional securities and their potential sale into any trading market which may develop in our securities may have a depressive effect on the value of our securities in the future, if such a market develops. 4 Item 1A.Risk Factors Not required. Item 1B.Unresolved Staff Comments None. Item 2.Properties We currently operate without charge out of space located at 16 Okin Dong Cheongro Gu, Seoul, South Korea, donated by Deukgyun Oh, our sole executive officer and director. This space is sufficient for our foreseeable needs, and as of April 12, 2011 we had not entered into any lease agreements regarding it. Item 3.Legal Proceedings We are not aware of any legal proceedings to which we are a party or of which our property is the subject. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 4.(Removed and Reserved) 5 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board and OTCQB under the trading symbol “ALFE”. Trading in stocks quoted on the OTC Bulletin Board and OTCQB is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects. We cannot assure you that there will be a market for our common stock in the future. OTC Bulletin Board and OTCQB securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board and OTCQB securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board and OTCQB issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Our common stock became eligible for quotation on the OTC Bulletin Board on October 17, 2003; it was deleted from the OTC Bulletin Board on February 23, 2011 and re-added on March 24, 2011. The following quotations reflect the high and low bids for our common stock based on inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. The high and low bid quotations of our common stock for the periods indicated below are as follows: OTC Bulletin Board / OTCQB Quarter Ended High ($) Low ($) December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Holders As of April 12, 2011 there were approximately 38 holders of record of our common stock. We do not believe that a significant number of beneficial owners hold their shares of our common stock in street name. Dividends We have never paid cash dividends on our common stock.The payment of dividends will be within the sole discretion of our Board of Directors and will depend, among other factors, upon our earnings, capital requirements and our operating and financial condition. In addition, under Florida law we may declare and pay dividends on our capital stock either out of our surplus, as defined in the relevant Florida statutes, or if there is no such surplus, out of our net profits for the fiscal year in which the dividend is declared and/or the preceding fiscal year. If, however, our capital, computed in accordance with the relevant Florida statutes, has been diminished by depreciation in the value of our property, by losses, or otherwise, to an amount less than the aggregate amount of the capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets, we are prohibited from declaring and paying out of such net profits any dividends upon any shares of our capital stock until the deficiency in the amount of capital represented by the issued and outstanding stock of all classes having a preference upon the distribution of assets has been repaired. Equity Compensation Plans As of April 12, 2011 we did not have any equity compensation plans. Recent Sales of Unregistered Securities During the fiscal year ended December 31, 2010 we did not complete any unreported sales of our equity securities that were not registered under the Securities Act. 6 Item 6.Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenues Since we are considered a “shell company” under applicable securities laws, we did not generate any revenues during the fiscal years ended December 31, 2010 or 2009. We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues during the next 12 months is uncertain. Expenses During the fiscal year ended December 31, 2010 we incurred total expenses of $33,302, including $31,834 in general and administrative expenses and $1,468 in interest expenses. During the fiscal year ended December 31, 2009 we incurred total expenses of $58,465, including $58,197 in general and administrative expenses and $268 in taxes, licenses and other expenses. Our general and administrative expenses consisted primarily of fees for audit, legal, transfer agent and edgarization services, all of which are associated with our reporting requirements under applicable securities laws, and fees associated with our search for a suitable candidate for a business combination. Net Loss During the fiscal year ended December 31, 2010 we incurred a net loss of $33,302 and a net loss per share of $0.09. During the fiscal year ended December 31, 2009 we incurred a net loss of $58,465 and a net loss per share of $0.15. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations and otherwise operate on an ongoing basis. As of December 31, 2010 we had $159 in cash and total assets, $44,664 in current liabilities, a working capital deficit of $44,505 and an accumulated deficit of $3,127,706. 7 During the fiscal year ended December 31, 2010 we spent $30,174 on operating activities and our accrued interest and accounts payable and accrued expenses increased by $1,468 and $1,660 respectively. During the fiscal year ended December 31, 2009 we spent $47,267 on operating activities and our accounts payable and accrued interest increased by $11,198. The majority of our spending on operating activities during these years was attributable to our net loss for the periods. We did not incur any expenditures on investing activities during the fiscal years ended December 31, 2010 or 2009. During the fiscal year ended December 31, 2010 we received $30,333 from financing activities, all of which was in the form of proceeds from notes payable. We did not engage in any financing activities during the fiscal year ended December 31, 2009. Our increase in cash for the year ended December 31, 2010 was $159 due to a combination of our operating and financing activities. Our plans for the next 12 months are uncertain due to our current financial condition. However, based on our expenses for the past two fiscal years we anticipate that we will spend approximately $40,000 on general and administrative expenses. Our general and administrative expenses for the year will consist primarily fees for audit, legal, transfer agent and edgarization services, all of which are associated with our reporting requirements under applicable securities laws, and fees associated with our search for a suitable candidate for a business combination. We intend to raise the balance of our cash requirements for the next 12 months from private placements, loans from related parties or possibly a registered public offering (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising enough money through such efforts, we may review other financing possibilities such as bank loans. At this time we do not have a commitment from any broker-dealer to provide us with financing. There is no assurance that any financing will be available to us or if available, on terms that will be acceptable to us. In the absence of such financing, we may not be able to complete a business acquisition and we may be forced to cease our limited operations. We also hope to obtain financing as part of any business acquisition agreement that we may ultimately negotiate. However, there is no guarantee that we will enter into a definitive acquisition agreement, and if we successfully complete an acquisition our capital requirements and business plans may change substantially. Going Concern Our financial statements for the fiscal year ended December 31, 2010 have been prepared on a going concern basis and contain an explanatory paragraph in Note 2 of the notes to our audited financial statements which identifies issues that raise substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustments that might result from the outcome of this uncertainty. Our ability to continue as a going concern is dependent on our ability to identify and close a business combination with an operating entity. We have not yet identified any such opportunities, and we cannot assure you that we will be able to identify any appropriate business opportunities, or, if identified, that we will be able to close a transaction which is beneficial to our shareholders. In addition, it is possible that if we enter into a business combination the structure of the transaction will not require the approval of our shareholders, and our shareholders may be forced to rely entirely upon the judgment of our management in structuring a transaction which provides some benefit to them. We have not generated any revenues, have incurred net losses and have relied on shareholder advances to fund our operations during our two most recent fiscal years. We may not generate any revenues even if we successfully locate a suitable candidate for a business combination and complete the acquisition of its assets or shares in exchange for our securities. If our operations and cash flow improve, management believes that we can continue to operate. However, no assurance can be given that management's actions will result in profitable operations or an improvement in our liquidity situation. The threat of our ability to continue as a going concern will cease to exist only when our revenues have reached a level able to sustain our business operations. 8 Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our audited financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Item 7A.Quantitative and Qualitative Disclosures about Market Risk Not required. Item 8.Financial Statements and Supplementary Data American Life Holding Company, Inc. Financial Statements as of December 31, 2010 Financial Statement Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statement of Changes in Stockholders’ Equity F-5 Notes to Financial Statements F-6 9 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of American Life Holding Company, Inc. We have audited the accompanying balance sheets of American Life Holding Company, Inc. as of December31, 2010 and 2009, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, thefinancial position of American Life Holding Company, Inc. as of December31, 2010 and 2009, and theresults of its operations and its cash flows for the years then ended in conformity with U.S. generally accepted accounting principles. As discussed in Note 2 to the financial statements, the Company’s lack of cash, losses, negative working capital, and shareholders’ deficit raise substantial doubt about its ability to continue as a going concern.The 2010 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/Henderson, Hutcherson & McCullough, PLLC Chattanooga, Tennessee March 31, 2011 F-1 American Life Holding Company, Inc. Balance Sheets December 31, 2010 and 2009 December 31, ASSETS Current assets Cash $ $
